 
           Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT FOR THE 
                                   DISTRICT OF COLUMBIA 
                                              
ANNE MULHALL, a U.S. Citizen,                   
                                                
  87 Willow Road                                 Case No. 1:18-cv-2598 
  Charlestown, RI 02813 
 
and 
 
ALEXANDER CAMERON, her spouse,  
A# 205 853 663 
 
  Roxborough Barn, Forest Green, 
  Dorking, surrey, RH5 5RY, United 
  Kingdom 
 
Plaintiffs, 
 
v. 
 
UNITED STATES DEPARTMENT OF  
HOMELAND SECURITY, 
 
Serve: Office of the General Counsel 
      Department of Homeland Security 
      Mail Stop 3650 
      Washington, D.C. 20528 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES, 
 
Serve: U.S. Citizenship & Immigration 
      Services 
      425 I. Street, N.W., Room 6100 
      Washington, D.C. 20536 
 
UNITED STATES DEPARTMENT OF 
STATE, 
 
Serve: Executive Office 
      Office of the Legal Adviser 
      Suite 5.600 
      600 19th St. NW 
      Washington, DC 20522 

 
 
            Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 2 of 10



                                                 
EMBASSY OF THE UNITED STATES,  
LONDON, UNITED KINGDOM 
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
 
KIRSTJEN NIELSEN, Secretary of the 
Department of Homeland Security, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
L. FRANCIS CISSNA, Director of the United 
States Citizenship and Immigration Services, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
                                                 
MICHAEL POMPEO, United States Secretary of 
State,  
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
 
and;
                                                 
ROBERT WOOD JOHNSON, United States 
Ambassador, London, United Kingdom, 
 
Serve: Executive Office 
      Office of the Legal Adviser 
      Suite 5.600 
      600 19th St. NW 
      Washington, DC 20522 

                                                2 
 
                 Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 3 of 10



                                                           
    Defendants.             
                                                               
 

    COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ 
     REFUSAL TO ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATIONS 

         COME  NOW  Plaintiffs  Anne  Mulhall,  and  her  spouse  Alexander  Cameron  to  respectfully 

request  a  hearing  before  this  Honorable  Court  to  make  a  determination  on  Plaintiffs’ immigrant visa 

application,  or  alternatively  requesting  that  this  Honorable  Court  issue  a  writ  of  mandamus 

compelling  Defendants  to  adjudicate  Plaintiffs’ long-delayed motion to reconsider and immigrant visa 

application.  

                                                        PARTIES 


         1.        Plaintiff Anne Mulhall (“Mulhall”) is a citizen of the United States.   

         2.        Plaintiff Alexander Cameron (“Cameron”) is a citizen of the United Kingdom.   

         3.        Under  federal  immigration  law,  a  U.S.  citizen  is  eligible  to  file  an  immigrant  visa 

petition for their immediate relatives, including their spouses. 

         4.        Cameron  is  an  immediate  relative  immigrant  visa  applicant  through  his  United  States 

Citizen spouse, Mulhall. 

         5.        Mulhall  filed  an  immigrant  visa  petition for her spouse with the USCIS on ​December 

23, 2013​. 

         6.        The  USCIS  approved  that  petition  on  ​June  4,  2014  and  allegedly  forwarded  the 

approved  petition  to  the  National  Visa  Center  (hereinafter  sometimes  referred  to  as  the  “NVC”),  a 

division of the DOS, for additional processing. 

         7.        Cameron  filed  Form  DS-260,  Application  for  Immigrant  Visa  and  Alien Registration 


                                                         3 
 
               Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 4 of 10



on ​September 20, 2014​. 

         8.       Cameron  was  found  inadmissible  to  the  United  States  pursuant  to  Immigration  and 

Nationality  Act  ("INA"  or  "Act")  section  212(a)(2)(A)(i)(I)  by  the  Defendants  at  the  United  States 

Embassy in London, the United Kingdom.  

         9.       On  ​October  28,  2015​,  Mulhall  and  Cameron  filed  Form  I-601,  Application  for 

Waiver  of  Ground  of  Inadmissibility,  with  the Defendants.  Between legal and filing fees, Mulhall and 

Cameron spent over $7,000 on the waiver application. 

         10.      On  ​July  11,  2016​,  the  Defendants  issued a Request for Evidence ("RFE"), requesting 

sufficient  evidence  that  Respondent's  Form  I-601  warrants  a  favorable  exercise of discretion, with the 

favorable  factors  outweighing  the  unfavorable  factors.  Mulhall  and  Cameron  spent  approximately 

$5,000 on the RFE response. 

         11.      On ​January 19, 2017​, USCIS denied Cameron’s I-601 waiver application. 

         12.      On  ​February  21,  2017​,  Cameron  filed  a  timely  Motion  to  Reconsider  the  denial  of 

the I-601 waiver with Defendant USCIS.   

         13.      The  Motion  to  Reconsider  listed  a  staggering  number  of  serious  procedural  flaws, 

including  accusing  Cameron  of  crimes  committed  before  he  was  born;  travel  to  the  US  he  had  never 

undertaken;  readily  apparent misinterpretation of basic criminal law; and, most seriously, ignoring any 

and  all  evidence  of  rehabilitation  and  hardship  Plaintiffs  supplied  at  great  expense.  As  detailed  in  the 

appeal,  Plaintiffs  are  not  only  entitled  to  review  on  the  factual  and  procedure  elements  of  their  case, 

but  have  also  clearly  overcome  the  evidential  burden  to  demonstrate  Cameron  deserves  the  award  of 

favorable discretion, only to have such evidence wholly ignored by USCIS. 

         14.      USCIS  refuses  to  adjudicate  that  motion  to  reconsider.  Mulhall  and  Cameron  spent 



                                                           4 
 
               Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 5 of 10



$17,000 in legal fees on the Motion to Reconsider. 

        15.      Despite  conceding  to  Plaintiffs  in  writing  their  failure  to  follow  the  statutory  waiver 

procedure, and their mistakes made therein, moreover even acting in May 2017 to issue a full refund of 

associated  fees  as  compensation,  the  Defendants  have  continued  to  violate  their  own  rules  and 

regulations regarding processing times and the adjudications of motions to reconsider. 

        16.      Plaintiffs  have  made  repeated  efforts  to  obtain  a  final  decision  on  the  Motion  to 

Reconsider but to no avail. Defendants refuse to adjudicate the waiver request and the immigrant visa.   

        17.      Plaintiffs  paid,  and  Defendants  accepted,  all  applicable  filing  and  visa  fees.  Moreover, 

Plaintiffs  have  followed  all  applicable  rules  and  regulations  in  good  faith  throughout  the  five  year 

period that their applications have been pending. 

        18.      The Defendants have refused to issue an immigrant visa to Cameron. 

        19.      Defendant  Department  of  Homeland  Security  (hereinafter  sometimes  referred  to  as 

“the  DHS”)  is  the  agency  of  the  United  States  that  is  responsible  for  implementing  the  petition  for 

alien relative provisions of the law and assisting the DOS with background and security checks. 

        20.      Defendant  United States Citizenship and Immigration Services (hereinafter sometimes 

referred  to  as  “the  USCIS”)  is  the  component  of  the  DHS  that  is  responsible  for  processing petitions 

filed  on  behalf  of  alien  relatives  seeking  to  file  immigrant  visa  applications  as  well  as  motions  to 

reconsider earlier decisions. 

        21.      Defendant  Department  of  State  (hereinafter  sometimes  referred  to  as  “the  DOS”)  is 

the  agency  of  the  United  States  that  is  responsible  for  communicating  with  the  DHS  and  managing 

Defendant  Embassy  of  the  United  States  in  London,  United  Kingdom,  and  which  is  responsible  for 

implementing the immigrant visa provisions of the law. 



                                                         5 
 
               Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 6 of 10



        22.       Defendant  Embassy  of  the  United  States  in  London,  United  Kingdom  (hereinafter 

sometimes  referred  to  as  “the  United  Kingdom  Embassy”)  is  a  component  of  the  DOS  that  is 

responsible  for  processing  immigrant  visa  applications  and  implementing  the  immigrant  visa 

provisions of the law. 

        23.       Defendant  Kirstjen  Nielsen,  the  Secretary  of  the  DHS,  is  the  highest  ranking  official 

within  the  DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible  for  the 

implementation  of  the  Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the 

INA”),  and  for  ensuring  compliance  with  applicable  federal  law,  including  the  Administrative 

Procedures  Act  (hereinafter  sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official 

capacity as an agent of the government of the United States. 

        24.       Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the  highest  ranking  official 

within  the  USCIS.  Cissna  is  responsible  for  the  implementation  of  the  INA  and  for  ensuring 

compliance  with  all  applicable  federal  laws,  including  the  APA.  Cissna  is  sued  in  his official capacity 

as an agent of the government of the United States.  

        25.       Defendant  Michael  Pompeo,  Secretary  of  State,  is  the  highest  ranking  official  within 

the  DOS.  Pompeo  is  responsible  for  the  implementation  of  the  INA  and  for  ensuring  compliance 

with  applicable  federal  laws,  including  the  APA.  Pompeo is sued in his official capacity as an agent of 

the government of the United States.   

        26.       Defendant  Robert  Wood  Johnson  is  the  United  States  Ambassador  in  London, 

United  Kingdom.  Johnson  is  being  sued  in  his  official  capacity  as  an  agent  of  the  government  of the 

United States. 

                                          JURISDICTION AND VENUE 



                                                         6 
 
                Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 7 of 10



          27.     This  Honorable  Court  has  federal  question jurisdiction over this cause pursuant to 28 

U.S.C.  §  1331,  as  it  raises  claims  under  the  Constitution  of  the  United  States,  the  INA,  8  U.S.C.  § 

1101  et  seq.,  and  the  APA,  5  U.S.C.  §  701  et  seq,  in  conjunction  with  the  Mandamus Act, ​28 USC ​§ 

1361​. 

          28.     Venue  is  proper  pursuant  to  28  U.S.C.  §  1391(e)(1)  because  (1)  Defendants  are 

agencies  of  the  United  States  or  officers  or  employees  thereof  acting  in their official capacity or under 

color  of  legal  authority;  (2)  no  real  property  is  involved  in  this  action,  and;  (3)  the  Defendants  all 

maintain offices within this district. 

          29.     This  Honorable  Court  is  competent  to  adjudicate  this  case,  notwithstanding  the 

doctrine  of  consular  non-reviewability,  ​see  United  States  ex  rel.  Knauff  v.  Shaughnessy​,  338  U.S.  537 

(1950), because Defendants have not made any decision in regard to Cameron’s visa application.   


                                      FIRST CLAIM FOR RELIEF 
                      (Agency Action Unlawfully Withheld and Unreasonably Delayed) 

          For their first claim for relief against all Defendants, Plaintiffs allege and state as follows: 

          30.     Plaintiffs  reallege  and  incorporate  by  reference  the  foregoing  paragraphs  as  though 

fully set out herein. 

          31.     The  APA  requires  that  “[w]ith  due  regard  for  the  convenience  and  necessity  of  the 

parties  or  their  representatives  and  within  a  reasonable  time,  each  agency  shall  proceed  to  conclude  a 

matter  presented  to  it.”  5  U.S.C.  §  555(b).  Section  555(b)  creates  a  non-discretionary  duty  to 

conclude  agency  matters.  ​Litton  Microwave  Cooking  Prods.  v.  NLRB​,  949  F.2d  249,  253  (8th  Cir. 

1991). A violation of this duty is a sufficient basis for mandamus relief. 

          32.     The  APA  permits  this  Honorable  Court  to  “compel  agency  action  unlawfully 



                                                          7 
 
               Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 8 of 10



withheld or unreasonably delayed.” 5 U.S.C. § 706(1). 

         33.      The  Plaintiffs  have  been  waiting  nearly  five  years  for  a  final  decision  on  the  I-130 

immigrant visa petition and nearly two years for a decision on the motion to reconsider. 

         34.      The  DOS  regularly  works  with  the  DHS  when  carrying  out  background  and  security 

investigations that are delayed by administrative processing.   

         35.        Upon  information  and  belief,  Plaintiffs  allege  that the DOS is and has been complicit 

in the delay in processing Cameron’s visa application. 

         36.        Plaintiffs  allege  that  Cameron’s  application  has  been  pending  beyond  a  reasonable 

time  period  for  completing  administrative  processing  of  his  visa  application  and  his  motion  to 

reconsider has taken too long to be decided.  

         37.      The  combined  delay  and  failure  to  act  on  Cameron’s  motion  to  reconsider  and 

immigrant  visa  application  is  attributable  to  the  failure  of  Defendants  to  adhere  to  their  legal  duty to 

avoid unreasonable delays under the INA and the applicable rules and regulations. 

         38.      There are no alternative adequate or reasonable forms of relief available to Plaintiffs. 

         39.      Plaintiffs  have  exhausted  all  administrative  remedies  available  to  them  in  pursuit  of  a 

resolution  of  this  matter,  including  repeatedly  requesting  the processing of their case with the USCIS, 

the State Department and the National Visa Center. 

                                         SECOND CLAIM FOR RELIEF 
                                    (Violation of Right to Due Process of Law) 

         For their second claim for relief against all Defendants, Plaintiffs allege and state as follows: 

         40.      Plaintiffs  reallege  and  incorporate  by  reference  the  foregoing  paragraphs  as  though 

fully set out herein. 

         41.      The  right  to  fundamental  fairness  in  administrative  adjudication  is  protected  by  the 


                                                          8 
 
                Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 9 of 10



Due  Process  Clause  of  the  Fifth  Amendment  to  the  United  States  Constitution.  Plaintiffs  may  seek 

redress  in  this  Court  for  Defendants’  combined failures to provide a reasonable and just framework of 

adjudication in accordance with applicable law. 

          42.     The  combined  delay  and  failure  to  act  by  Defendants  has  violated  the  due  process 

rights of Plaintiffs. 

          43.     The  combined delay and failure to act by Defendants has irrevocably harmed Plaintiffs 

by  causing  a  loss  of  consortium  between  them,  thereby adding to the extreme hardship they have, and 

are already experiencing, among other ways.  

                                         REQUEST FOR RELIEF 

          WHEREFORE, Plaintiffs Anne Mulhall and Alexander Cameron request the following relief: 

          1.      That this Honorable Court assume jurisdiction over this action; 

          2.      That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to 

promptly  adjudicate  Alexander’s  motion  to  reconsider  and  immigrant  visa  application  within  sixty 

days;  

          3.      That  this  Honorable  Court  take  jurisdiction  of this matter and adjudicate Alexander’s 

immigrant visa pursuant to this Court’s declaratory judgment authority;  

          4.        That  this  Honorable  Court  issue a writ of mandamus compelling Defendants to issue 

an immigrant visa to Cameron; 

          5.      That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to 

explain  to  Plaintiffs the cause and nature of the delay and inform Plaintiffs of any action they may take 

to accelerate processing of the visa application;  

          6.      Attorney’s  fees,  legal  interests,  and  costs  expended  herein,  pursuant  to  the  Equal 



                                                       9 
 
             Case 1:18-cv-02598 Document 1 Filed 11/10/18 Page 10 of 10



Access to Justice Act, 28 U.S.C. § 2412; 

        7.      Such other and further relief as this Honorable Court may deem just and proper. 

 


                                                                  RESPECTFULLY SUBMITTED 
                                                                    this 10th day of November, 2018 


                                                                          /s/ James O. Hacking, III 
                                                                                James O. Hacking, III 
                                                                         Hacking Law Practice, LLC 
                                                                  10900 Manchester Rd., Suite 203 
                                                                                 St. Louis, MO 63122 
                                                                                     (O) 314.961.8200 
                                                                                      (F) 314.961.8201 
                                                                  (E) ​jim@hackinglawpractice.com  
                                                                                                       
                                                                ATTORNEYS FOR PLAINTIFFS 
 




                                                 10 
